 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, Floor 20
     San Francisco, CA 94104
 4   Tel.: (415) 616-0466
     Fax: (415) 398-2820
 5   Email: sfinestone@fhlawllp.com
     Email: jhayes@fhlawllp.com
 6   Email: rwitthans@fhlawllp.com
 7   Attorneys for Debtor,
     Evander Frank Kane
 8

 9                           UNITED STATES BANKRUPTCY COURT

10                         NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN JOSE DIVISION

12    In re                                              Case No. 21-50028-SLJ
                                                         Chapter 7
13    EVANDER FRANK KANE,
                                                         DECLARATION OF EVANDER KANE
14                                                       IN SUPPORT OF DEBTOR’S
      Debtor.
                                                         OPPOSITION TO MOTION TO
15                                                       DISMISS
16                                                       Date: May 18, 2021
                                                         Time: 2:00 p.m.
17                                                       Via Zoom
18

19            I, Evander Kane, declare as follows:

20            1.     I am 29 years old and I am the debtor in this case. I make this declaration in

21   support of my opposition to the Motion to Dismiss (the “Motion”). I could and would testify

22   competently to the matters set forth below.

23            2.     I provided a lot of background information about my personal and financial

24   situation in my declaration filed in opposition to the Motion to Convert previously heard by this

25   Court and I do not repeat it here.

26            3.     The following information is relevant to the Court’s consideration of the Motion
27   and the nature of my debts.

28
     KANE DEC RE MOTION TO DISMISS                                                                       1

 Case: 21-50028        Doc# 121     Filed: 05/04/21     Entered: 05/04/21 23:08:38        Page 1 of 5
 1   Secured Debt Information:

 2          4.      First, with respect to the secured debt listed in my Bankruptcy Schedules, as of

 3   the time I filed this case, my wife and I owed approximately $2,320,000 as a mortgage on our

 4   San Jose Home. In addition, I owed debts secured by two properties in Vancouver, British

 5   Columbia.

 6          5.      I purchased the property know as 8447 Isabel Place (the “Isabel Property”) in

 7   approximately 2011. I purchased this property as an investment and I have not lived in it. As of

 8   the time I filed this case, the Isabel Property had secured debt against it of approximately

 9   $2,000,000 (USD) owed on a first deed of trust to Scotia Bank. The amount is based on a

10   conversion of 1 Canadian dollar as equivalent to .81 USD.

11          6.      The other Vancouver property is located at 3457 W. 35th Ave (the “35th Avenue

12   Property”). I acquired this property in 2016 or 2017 as an investment. I have not lived in this

13   property and it has been rented from time to time since it was acquired. As of the time I filed this

14   case, the 35th Avenue Property had secured debt against it of approximately $2,439,000 (USD)

15   owed on a first deed of trust to Scotia Bank. The amount is based on a conversion of 1 Canadian

16   dollar as equivalent to .81 USD.

17          7.      There is a second deed of trust secured against both the Isabel Property and the

18   35th Ave. Property. The amount of this debt is approximately $486,000 based on the same

19   conversion rate noted above. I used the proceeds from this loan along with some of my salary to

20   make the down payment on our San Jose home.

21          8.      There is an additional secured debt owed to Lone Shark Holdings, LLC. This

22   debt was incurred in relation to my investment in a Tax Conservation easement with Asher

23   Capital. The amount of this debt is $715,000 and I understand it is secured against my potential

24   tax refund.

25   Unsecured or Under Secured Debt Information:

26          9.      There are loans from other creditors that are listed and filed as secured debt,

27   though I do not know if those creditors have any security for their loans. The creditors are Zions

28   Bancorporation, N.A. (“Zions”), Centennial Bank (“Centennial”), Professional Bank
     KANE DEC RE MOTION TO DISMISS                                                                        2

 Case: 21-50028       Doc# 121      Filed: 05/04/21     Entered: 05/04/21 23:08:38        Page 2 of 5
 1   (“Professional”) and South River Capital, LLC (“South River”). Zions, Centennial, Professional

 2   and South River are referred to collectively as the “Lenders”. The loans from the Lenders were

 3   all arranged and underwritten by Sure Sports, LLC (“Sure Sports”) pursuant to an Underwriting

 4   Fee Payment Agreement I entered into with Sure Sports in August 2018. Sure Sports describes

 5   itself as a “full service company that offers customized underwriting, banking and financing

 6   solutions for professional athletes.” (See Sure Sport Proof of Claim (Claim 8 – Part 2 at page 8).

 7          10.     Each of the Lenders had me enter into loan agreements with them in relation to

 8   the loans. Attached as Exhibit A is a true and correct copy of the Business Loan Agreement with

 9   Zions. Attached as Exhibit B is a true and correct copy of the Secured Financial Transaction and

10   Security Agreement with Professional. Attached as Exhibit C is a true and correct copy of the

11   Loan and Security Agreement with South River. The Lenders all required that I sign additional

12   documents, such as UCC-1 financing statements to purportedly secure their loans against the

13   salary due me in the future from the San Jose Sharks. The claims filed by Zions, South River and

14   Professional list their respective claims as: Zions - $3,740,305, South River - $1,101,429,

15   Professional - $1,354,541.

16          11.     With respect to Centennial, I entered into several loan agreements as the amount

17   of the loan was increased over time. Attached as Exhibit D is a true and correct copy the Secured

18   Financial Transaction and Security Agreement with Centennial for the first loan. I am informed

19   and believe that an agreement that was essentially the same as Exhibit D was signed in

20   connection with the additional loans from Centennial. As of the date I filed bankruptcy, the

21   approximate debt to Centennial was $8,340,000.

22          12.     I paid Sure Sports hundreds of thousands of dollars in connection with the

23   underwriting and arranging of these loans. The vast majority of these loans were used to pay off

24   existing lenders and proceeds were disbursed directly from loan escrows to the existing lenders.

25   An example of a closing statement, which was in connection with one of the Centennial loans, is

26   attached as Exhibit E.

27          13.     The proceeds from the South River loan did not go from escrow directly to

28   existing lenders. The loan proceeds of approximately $520,000 (after deducting almost $80,000
     KANE DEC RE MOTION TO DISMISS                                                                        3

 Case: 21-50028       Doc# 121     Filed: 05/04/21     Entered: 05/04/21 23:08:38       Page 3 of 5
 1   for origination fees, interest reserve, insurance and legal fees) were deposited into my bank

 2   account. I used the proceeds for various obligations, such as paying the mortgage debt on the

 3   Canadian properties, paying credit card bills, and paying off individual loans.

 4   Other Unsecured Debt

 5          14.     In additional to the claims by the Lenders, the various claims were filed in this

 6   case and are discussed briefly below:

 7                  a. Michigan Dept. of Revenue - $12,978 which is tax debt.

 8                  b. Sure Sports - $1,187,950, which it alleges is due under the Underwriting Fee

 9                      Payment Agreement.

10                  c. Wells Fargo - $79,791 for a revolving credit account.

11                  d. Raj Bhangu - $100,000 for a personal loan.

12                  e. Pachulski Stang Ziehl & Jones LLP - $80,390 for attorneys’ fees and costs

13                      incurred in attempting to assist me in restructuring my finances and defending

14                      litigation filed by the Lenders.

15                  f. Lipsitz Green Scime Cambria LLP - $85,300 for attorneys’ fees and costs

16                      incurred in litigation in New York and California.

17                  g. Newport Sports Management, Inc - $534,400 for fees incurred as my sports’

18                      agent.

19                  h. Genovese Joblove & Batista, P.A. - $6,947 for attorneys’ fees and costs

20                      incurred in the litigation with Sure Sports.

21          15.     Regarding my decision to file this bankruptcy, it was not made in bad faith. As

22   discussed in my previous declaration, after considerable effort with John Fiero and the

23   restructuring advisor/CPA, Ben Cary, and facing litigation in multiple courts, including

24   Centennial’s lawsuit in District Court in Florida that also named the San Jose Sharks as a

25   defendant, I determined that bankruptcy was my best remaining option.

26          16.     I continue to cooperate with the Chapter 7 trustee and have now made three

27   payments totaling $155,000 out of the five payments due him under our settlement agreement. I

28   also continue to provide requested documents and information.
     KANE DEC RE MOTION TO DISMISS                                                                      4

 Case: 21-50028       Doc# 121      Filed: 05/04/21        Entered: 05/04/21 23:08:38    Page 4 of 5
 1          I declare under penalty of perjury that the foregoing is true and correct. Executed this 4th

 2   day of May 2021 in San Jose, California.

 3
                                                  Evander F. Kane
 4                                                Evander F. Kane
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     KANE DEC RE MOTION TO DISMISS                                                                         5

 Case: 21-50028      Doc# 121      Filed: 05/04/21     Entered: 05/04/21 23:08:38         Page 5 of 5
